                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 CHARLES ALLEN RIDEOUT,                           )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )   NO. 3:18-cv-00664
                                                  )
 ANDREW M. SAUL,                                  )
 COMMISSIONER, SOCIAL                             )
 SECURITY ADMINISTRATION,                         )
                                                  )
        Defendant.                                )


                                             ORDER

       Pending before the Court is a Report and Recommendation (Doc. No. 25) in which the

Magistrate Judge concludes that the Court should deny Charles Allen Rideout’s motion for

judgment on the administrative record (Doc. No. 19) and affirm the final decision of the

Commissioner. Rideout has timely filed objections. (Doc. No. 26.) The Court has conducted a de

novo review of the record.

       After review of the ALJ’s analysis of Rideout’s medical records and evidence, the

Magistrate Judge concluded that the ALJ correctly determined Rideout’s medically determinable

impairments were non-severe. (See Doc. No. 25 at 8-19.) In addition, the Magistrate Judge found

that the ALJ gave sufficient reasons for discounting the opinion of Rideout’s treating physician as

inconsistent with Rideout’s medical record. (Id. at 17-18, 20.) Rideout objects that these findings

were not supported by substantial evidence and contends that his impairments “should have been

found severe.” (Doc. No. 26 at 1.) Rideout concedes that the Magistrate Judge and ALJ note

“various examinations” that were “normal,” but cites to “some evidence” for “exacerbation” of his

disability that he believes was not taken into account. (Id. at 2.) In particular, Rideout cites the
“most notable” evidence of “severe spinal canal stenosis.” (Id. at 1-2.) In sum, Rideout contends,

both the Magistrate Judge and the ALJ were overly stringent at the second step of the disability

determination process. 1

       At step two of the sequential evaluation process, a plaintiff bears the burden of showing

that a medically determinable impairment is severe and meets the twelve month durational

requirement. Harley v. Comm’r of Soc. Sec., 485 F. App’x 802, 803-04 (6th Cir. 2012); Fudge v.

Berryhill, No. 3:16-CV-00804, 2017 WL 3237746, at *6 (M.D. Tenn. July 31, 2017). A medically

determinable impairment or combination of impairments is “severe” if it significantly limits an

individual’s physical or mental ability to do basic work activities. Hayes v. Astrue, No. 2:08-0067,

2009 WL 1940820, at *5 (M.D. Tenn. July 1, 2009). In the past, the step two severe impairment

requirement has been described as a “de minimis” hurdle. Higgs v. Bowen, 880 F.2d 860, 862 (6th

Cir. 1988). However, as the Sixth Circuit has noted, “this lenient interpretation of the severity

requirement in part represent[ed] the courts’ response to the Secretary’s questionable practice in

the early 1980s of using the step two regulation to deny meritorious claims without proper

vocational analysis.” Long v. Apfel, 1 Fed. Appx. 326, 331 (6th Cir. 2001) (citation omitted).

       More recently, courts have recognized that “not all impairments are severe.” Wilkins v.

Comm’r of Soc. Sec., No. 13-12425, 2014 WL 2061156, at *13 (E.D. Mich. May 19, 2014).

Indeed, “[t]he mere existence of . . . impairments . . . does not establish that [a claimant] was

significantly limited from performing basic work activities for a continuous period of time.”

Despins v. Comm’r of Soc. Sec., 257 F. App’x 923, 929, 930 (6th Cir. 2007). Thus, the Court of

Appeals has affirmed findings of non-severe impairment at step two when supported by substantial




1
  These objections are a reiteration of Rideout’s briefing on the motion for judgment on the
administrative record, and thus were considered by the Magistrate Judge. (Doc. Nos. 19-1, 23.)
                                                 2
evidence. See, e.g., Harley v. Comm’r of Soc. Sec., 485 F. App’x 802, 803-804 (6th Cir. 2012)

(affirming step two finding that claimant with chronic pancreatitis, pain, and an opinion from his

treating physician of disability did not have severe impairment); Despins, 257 F. App’x at 930

(affirming finding of non-severe impairment for claimant with “various medically determinable

impairments, including aortic stenosis, aortic valve and root replacement, hypothyroidism, benign

essential tremor, and residuals of colon cancer”). Symptoms alone cannot constitute a severe

medically determinable impairment. SSR 96-4p, 1996 WL 374187, at *2 (S.S.A. July 2, 1996).

Further, “[i]n considering whether a claimant has a severe impairment, an ALJ must not accept

unsupported medical opinions or a claimant’s subjective complaints.” Wilkins v. Comm’r of Soc.

Sec., No. 13-12425, 2014 WL 2061156, at *13 (E.D. Mich. May 19, 2014) (citations omitted).

       Importantly, the District Court is limited to determining whether the Commissioner’s

decision concerning the severity of Rideout’s impairment is supported by substantial evidence.

“Under the substantial evidence standard, a court looks to an existing administrative record and

asks whether it contains ‘sufficien[t] evidence’ to support the agency’s factual determinations.”

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (quoting Consol. Edison Co. v. NLRB, 305 U.S.

197, 229 (1938) (emphasis deleted)). “[T]he threshold for such evidentiary sufficiency is not high.”

Id. at 1154. Substantial evidence is “more than a mere scintilla.” Id. (citations omitted). “It means

– and means only – ‘such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Id. (quoting Consol. Edison, 305 U.S. at 229). The role of the Court is to

apply this standard, not “resolve conflicts in evidence[ ] or decide questions of credibility.” Bass

v. McMahon, 499 F.3d 506, 509 (6th Cir. 2007).

       Here, the ALJ examined Rideout’s medically determinable impairments, found that they

were “non-severe,” and concluded that plaintiff was not disabled at step two of the sequential



                                                 3
evaluation. First, the ALJ addressed the treatment history of the medical issues Rideout raises in

the Objections. (Doc. No. 12 at 20.) Among other things, he discussed Rideout’s anxiety,

depression, sleep apnea, ADHD, bulging discs, hypertension, chest pain, diabetes, heart disease,

GERD, and hyperlipidemia, and found that records revealed them all to be well-managed. Second,

the ALJ reviewed medical images and laboratory tests, including the 2016 CT scan that

demonstrated spinal stenosis. (Id.) He highlighted mild symptoms and incidental findings. (Id.)

Notably, he observed that there were no significant clinical indications of physical limitations

associated with the test results. (Id.) Third, the ALJ examined Rideout’s clinical signs and physical

examinations, and found that they did not show abnormal concerns or limitations. (Id. at 20-21.)

Fourth, the ALJ found that evidence of Rideout’s mental status did not show any signs of severe

limitation. (Id. at 21.) Finally, the ALJ found that Rideout’s own statements and claims about his

level of impairment and restrictions did not sufficiently support the allegations (and, in several

instances, contradicted them). (Id. at 21-22.) Because the ALJ determined that Rideout’s medically

determinable impairments cause “mild” limitation” at most in any functional area, he concluded

that they are non-severe. In reaching this conclusion, the ALJ gave little weight to a July 2015

medical source statement from Dr. Bal, Rideout’s treating physician, that advised Rideout was

severely limited. (Id. at 22.) Citing “continuous[ ]” reports of “normal” examinations made by Dr.

Bal and Rideout’s own conflicting reported activities, 2 the ALJ found that Dr. Bal’s finding

“directly contradict[ed] the level of limitation reflected in the medical record.” (Id.) The ALJ thus

afforded Dr. Bal’s opinion less weight relative to four consulting experts who found Rideout’s

limitations to be non-severe. (Id.)




2
 For example, Dr. Bal opined that Rideout could only stand for 5 to 15 minutes at a time, but
Rideout testified that he continued to work on cars for Beaman Automotive for over a year later.
                                                 4
       Upon de novo review, the Court agrees with the Magistrate Judge’s conclusions. The ALJ

gave sufficient reasons for concluding that Rideout’s alleged impairments were non-severe. The

ALJ was not bound by Dr. Bal’s opinion to the extent it was inconsistent with a significant amount

of Rideout’s medical treatment record. Combs v. Comm’r of Soc. Sec., 459 F.3d 640, 652 (6th

Cir. 2006) (citation omitted). More importantly, the Magistrate Judge carefully set forth how the

ALJ considered Rideout’s complaints in the context of the whole of the substantial evidence in the

record. The Court is satisfied that, at the very least, the ALJ’s determination was reasonable and

fell within the permissible “zone of choice” based upon substantial evidence within which the ALJ

could “go either way, without interference by the courts.” Blakley v. Comm’r of Soc. Sec., 581

F.3d 399, 406 (6th Cir. 2009). The Court must affirm the Commissioner’s decision if it is based

on substantial evidence, even if there is substantial evidence that would also have supported an

opposite conclusion. Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007). It is thus inappropriate

to disturb the ALJ’s conclusions.

       Accordingly, Rideout’s Objections (Doc. No. 26) are OVERRULED. The Report and

Recommendation (Doc. No. 25) is APPROVED AND ADOPTED. The motion for judgment on

the administrative record (Doc. No. 19) is DENIED and the final decision of the Commissioner is

AFFIRMED. The Clerk shall enter judgment under the Federal Rules of Civil Procedure.

       IT IS SO ORDERED.



                                              ____________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 5
